UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
r - - - - - - - - - - - - - - - - - - - - - - - - - - -1
    SONY MOBILE COMMUNICATIONS                         I
    INC.,                                              I
                                                       I
                                                       I
                                                       I              18-cv-9518 (JSR)
                   Plaintiff,                          I
                                                       I
                                                       I              OPINION AND ORDER
                                                       I
          -against-                                    I
                                                       I
                                                       I
    EVS CODEC TECHNOLOGIES, LLC,                       I
                                                                      fUSOC SDNY
                                                       I
    and SAINT LAWRENCE                                 I
                                                       I              DOCUMENT
    COMMUNICATIONS, LLC,                               I
                                                       I              ELECTRONICALLY
                                                       I
                   Defendants.                         :              DOC#:~~-;--+H~..,.,_.,.*"­
L--------------------------~                                          DATEFILED:
JED S. RAKOFF, U.S.D.J.

         On March 27,            2019,     the Court denied plaintiff's motion for

partial summary judgment. This Opinion explains why.

         Plaintiff         Sony      Mobile        Communications               Inc.    ("Sony")   is   a

Japanese corporation that sells mobile phones.                                      In 2014 and 2015,

Sony and Sony's America affiliates were sued by Saint Lawrence

Communications               LLC       ("Saint         Lawrence")             and      Saint   Lawrence

Communications              GmbH      (its      German           counterpart).         Saint   Lawrence

claimed           that        certain           of         Sony's          devices       practiced      a

telecommunications standard known as Adaptive Multi-Rate Wideband

 (AMR-WB) and so infringed Saint Lawrence's patents. Pl. Statement

of Material Facts                 ("Pl.     SOMF")         CJ[   1,   ECF No.      75. 1 To settle the


1
  ECT's submission responding to Sony's Statement of Material Facts did
not "include a correspondingly numbered paragraph responding to each
numbered paragraph in the statement of the moving party," as required
by Local Rule 56.l(b). All such statements are therefore "deemed to be
admitted" for purposes of this motion. Local Rule 56.l(c). The same is
                                                           1
litigation,      on March      31,    2015       the parties          executed two patent

license agreements ("PLAs"), one limited to Germany and the other

to the rest of the world. Id.                ~   2.

     As relevant to the instant motion, the PLA applicable to the

United    States      contains       three       important         provisions.       First,     it

grants    Sony   a    license    to     sell          "Licensed      Products,       under    the

Licensed Patents                 solely for the purpose of complying with

and practicing the AMR-WB Standard," which explicitly "excludes

any right              to practice any standard other than the AMR-WB

Standard."    Moore     Deel.    Exh.        1   ~     2.1,    ECF No.       76-1.   "Licensed

Products" means        any product       sold by Sony to consumers                     that     is

compatible with the AMR-WB Standard. Id.                       ~    1.11.

        Second, Saint Lawrence and its subsidiaries, successors, and

assigns "covenant[]        not to sue [Sony]                           for infringement of

any patents owned or controlled or licensable by [Saint Lawrence]

during the Term of this Agreement ("Covenant Patents") solely with

respect to Sony Products for the life of such patents." Id.                              ~    2.7.

"Sony    Products"     means     "any    service          or       product    (including       any

technology       or    component        within          such       product)      commercially

available to an End-User as of the Effective Date [i.e. March 31,




true of any statements which ECT purported to dispute, but which ECT
either failed to "specifically controvert[]," Local Rule 56.l (c), or for
which ECT failed to include "citation to evidence which would be
admissible," Local Rule 56.l(d).

                                                 2
2015]      and   any      upgrades,    enhancements           or        natural      evolutions

thereof." Id. i          1.16.

        Finally,      each party releases         all    claims against                  the other

related to the Licensed Patents or the AMR-WB Standard that arose

prior to the date of the agreement. Id.                  i~    2.2-2.4.

        On September 24, 2018, defendant EVS Codec Technologies, LLC

( "ECT")    sent Sony a letter in which ECT represented that it was

the successor of Saint Lawrence's interest in the relevant patents.

Pl. SOMF i 11. In that letter, ECT accused Sony of infringing those

patents     by   including       the   Enhanced Voice          Services         audio       coding

standard ("EVS") in its phones. See Compl. Exh. C at 1-3, ECF No.

17-3. ECT offered Sony a license to practice the EVS standard and

threatened litigation if Sony refused. Id. at 3-4.

        Sony     responded       by    filing     the       instant           suit,        seeking

declaratory        and    injunctive     relief      that      it       is    protected         from

litigation       by    the   covenant    not    to      sue.       Pl.       SOMF    ~    12.   ECT

counterclaimed for patent infringement.                   Id.       i    13. ECT also added

Saint Lawrence as a defendant/third-party plaintiff.

        Sony now moves for summary judgment on its claim that the

covenant not to sue bars defendants'                 infringement claims. At the

outset, the Court notes that the parties agree on several material

points. First, ECT is bound by the PLA as a successor or assign of

Saint       Lawrence.        Second,     because         defendants'                infringement

contentions relate to the EVS Standard,                     not AMR-WB,             the license

                                            3
provisions       of    the   PLA   are   not    applicable.     Third,    the   patents

asserted by defendants were also involved in the prior litigation.

Pl.   SOMF 'JI   15.    Fourth,     Sony does      not   contend that      any of   the

products accused in this             litigation were cormnercially available

prior to March 31, 2015.

      The question before the Court therefore narrows to a single

issue:   are Sony's post-PLA phones nonetheless                    protected by the

covenant not to sue because they are "upgrades, enhancements [or]

natural evolutions" of Sony's pre-PLA phones?

      Surmnary judgment is appropriate when, drawing all reasonable

inferences in favor of the non-movant, there are no genuine issues

of material fact and the movant is entitled to judgment as a matter

of law. See S.E.C. v. Kern, 425 F.3d 143, 147 (2d Cir. 2005); Fed.

R. Civ. P. 56(a). "The non-moving party may not rely on conclusory

allegations       or    unsubstantiated         speculation,"     but    must   "produce

specific facts         indicating that a genuine factual                issue exists."

Scotto v. Almenas, 143 F.3d 105, 114 (2d Cir. 1998)                     (quoting Wright

v. Coughlin, 132 F. 3d 133, 137                (2d Cir. 1998)).

       The PLA here at issue is governed by New York law.                       Pl. SOMF

'JI 4. Under New York law, the terms of a contract should ordinarily

be given their plain meaning. Olin Corp. v. Am.                     Home Assur. Co.,

704 F.3d 89, 99 (2d Cir. 2012). The contract must be considered as

a whole,     and the terms construed to avoid rendering any clauses

superfluous, if possible. Id. "[T]he meaning of a contract that is

                                               4
unambiguous is a question of law for the court to decide." Revson

v. Cinque         &   Cinque,          P.C.,     221 F.3d 59,              66    (2d Cir.        2000).    So is

the meaning of an ambiguous contract "if there is no extrinsic

evidence      as       to     the      agreement's meaning."                      Id.    But     if    there    is

extrinsic evidence as to the meaning of an ambiguous contract, the

meaning is a question of fact.                         Id.

       A contract is ambiguous if its terms "could suggest more than

one meaning when viewed objectively by a                                        reasonably intelligent

person      who       has     examined         the     context            of    the     entire        integrated

agreement and who is cognizant of the customs, practices, usages

and terminology as generally understood in the particular trade or

business." Law Debenture Trust Co.                                 of New York v.               Maverick Tube

Corp.,      595       F.3d        458,     466     (2d     Cir.       2010)           (quoting        Internat'l

Multifoods Corp. v. Commercial Union Ins. Co., 309 F.3d 76, 83 (2d

Cir. 2002)). Conversely, a contract is unambiguous if the language

used has "a definite and precise meaning, unattended by danger of

misconception               in    the      purport        of        the        [contract]        itself,       and

concerning which there is no reasonable basis for a difference of

opinion."         Law       Debenture          Trust      Co.,       595        F. 3d    at    4 67    (internal

quotation marks                  omitted;      alteration            in original)               (quoting Hunt

Ltd.   v.    Lifschultz Fast Freight,                             Inc.,    889 F.2d 1274,               1277   (2d

Cir.     198 9)) .      The        ambiguity         of       a    contract        must        appear     in   the

document itself; it cannot be supplied by extrinsic evidence. See

JA Apparel            Corp.       v.     Abboud,     568          F.3d 390,        396        (2d Cir.    2009).

                                                          5
However,       when a       contract uses           specialized terms,           the court may

consider evidence of custom and usage to illuminate the meanings

of those terms. Law Debenture Trust Co., 595 F.3d at 466. The court

may     not,    however,       consult     extrinsic           evidence     of        the    parties'

subjective intentions. Id.

        Here,        both     sides      agree          that      the     phrase        "upgrades,

enhancements or natural evolutions" is not ambiguous.                                       Tr.    March

20, 2019 at 8:21-9:3, 16:5-6. They differ, however, as to what it

unambiguously             means.      Sony,      relying          chiefly        on     dictionary

definitions,             contends   that      the       "plain    meaning"       of     the       phrase

denotes        an   enhancement,       improvement,            or    development.           Pl.        Mem.

Supp.    S.J.       12    ("Pl. Mem."),       ECF No.      74.      For Sony,     then,       a newer

phone is an upgrade of an older phone if the former includes better

components than the latter,                   such as improved memory, cameras, or

screen resolution.             Pl. Mem.       21-24.      For additional support,                      Sony

notes      that          wireless     carriers          and      smart phone      manufacturers

regularly use the word "upgrade" to refer to a customer replacing

their phone with a newer,                  better model.            Pl.   Mem.    14-15           (citing

Moore Deel. Exhs. 11-18).

        Sony's       interpretation comports with ordinary usage                                  of    the

terms at issue. As defendants point out, however,                                it is rendered

significantly less plausible given the context of the PLA as a

whole.     On Sony's interpretation,                    any new phone it makes that is

better in any respect than a phone it sold prior to March 31, 2015

                                                    6
     which,    given    the    steady       pace      of    improvements        in    smartphone

technology, means every new phone it makes -                           is immune from suit

for    infringing      any    of    defendants'            patents.    But   if      the   parties

intended such a broad immunity clause, it is hard to see why they

would have accomplished it through what at first glance appears to

be a narrow covenant not to sue. Presumably, tying the definition

of "Sony Products" to the effective date of the PLA was intended

to    accomplish       something;         but    on    Sony's       reading,      the      covenant

applies       to   virtually        every       phone       Sony    makes    going         forward.

Moreover, as defendants argue, this grant of immunity would render

the    specific     license provisions                largely      superfluous.         Def.   Mem.

Opp. S.J. 11-12         ("Def. Mem."), ECF No.                90. Why would the parties

have negotiated a narrow license, expressly limited to use of the

AMR-WB    Standard,       if       they    meant       to    give     Sony     the    functional

equivalent of a         license to practice any standard encompassed by

defendants' patents?2




2
  Some of the arguments in defendants' opposition papers seemed to suggest
that no provision of the PLA applies unless the AMR-WB Standard is
involved. E.g., Def. Mem. 9 ("Sony cannot dispute that the AMR-WB
Agreement -----i;y-its express terms - is a field-of-use license restricted
to practicing the AMR-WB Standard.") . Based on the oral argument,
however, the Court does not understand defendants to contend that the
covenant not to sue applies only to use of the AMR-WB Standard. See Tr.
March 20, 2019 at 19:4-13 (acknowledging that "covenant patents" is
"broader than license patents" and applies outside the context of AMR-
WB). In any event, the PLA is quite clear that the covenant not to sue
applies to "any patents owned" by Saint Lawrence or ECT. Moore Deel.
Exh. 1 ~ 2.7 (emphasis added).

                                                 7
        Sony argues that the license provision still has work to do

under    its        interpretation because               the    covenant         not    to    sue      only

applies to improvements on existing product lines.                                      Pl. Mem.        17.

Thus,     if    Sony    branched       out     into      a     new      area        such     as     smart

appliances - the covenant not to sue would not protect it, but the

license would to the extent that the new products practiced AMR-

WB.    The Court        is not persuaded;               this    reading still              leaves       the

license        provision       with     precious             little        to     do,     essentially

rendering it irrelevant until and unless Sony decides to market an

entirely       new     product   line        that       incorporates            AMR-WB.      Given      the

context under which the PLA was adopted -                                to resolve litigation

that was specifically directed at Sony's alleged use of AMR-WB in

its     phones         that    seems    very unlikely.                  Sony's     reading        of    the

"upgrades" clause is thus in tension with the                                    remainder of the

PLA.

        Moreover, while Sony's evidence of industry custom and usage

establishes that upgrade can at least sometimes refer to any better

device,        it    falls    short    of    demonstrating               that     the     word    always

carries that meaning. Indeed, Sony's own corporate representative

testified that there is no "industry-wide understanding" as to the

meaning        of     "upgrade,"      "enhancement,"               or    "natural         evolution."

McBride        Deel.    Exh.     B    23:19-25:8,            ECF     No.        92-2.     Drawing       all

reasonable inferences in favor of defendants, as the Court must at



                                                    8
this   stage,        compels      the   conclusion    that      the     PLA       does     not

unambiguously embody Sony's interpretation.

       For these reasons,           the Court    is not persuaded that Sony's

interpretation        of    the    contract     is   the     best     one,    let        alone

unambiguously correct. That alone justifies the denial of summary

judgment at this time.             Defendants urge,        however,    that the Court

should not simply conclude that the contract is ambiguous,                                 but

should instead endorse their reading as unambiguously correct. Tr.

March 20, 2019 at 22:12-20. The Court therefore considers whether

defendants' reading is compelling.

       Defendants argue that the "upgrades" clause refers only to

improvements of a given product - for example, updating the battery

or antenna      of    a    particular phone at       the behest         of    a    wireless

carrier -    rather than improvements within a product                        line.       Def.

Mem.   3; Tr. March 20, 2019 at 20:4-11. Defendants claim that the

covenant not to sue was intended to give Sony assurance that its

existing products were free from litigation, including incidental

improvements that might be made to those products,                       but that the

covenant was not to apply to any new products. Def. Mem. 16.

       Defendants' argument reconciles the operation of the covenant

clause with the licensing provisions.                 It     is plausible that the

parties   bargained         for    total   litigation      peace      with    respect       to

existing products, but intended for the limited license to govern

new products. However, defendants' argument is less convincing as

                                            9
a matter of plain language and ordinary usage.                     Defendants have

submitted no evidence suggesting that "upgrades,                      enhancements or

natural evolutions" is a phrase used in the mobile phone industry

to   refer    to    incremental,    carrier-directed            improvements       to     a

particular device. Nor have they rebutted Sony's evidence that the

word "upgrade," at least,          is sometimes used to refer to a new,

better device, rather than an improvement upon an existing device.

        Moreover,   as   the Court pointed out           at    oral    argument,        the

phrase "natural evolution" strongly suggests a                     change   from one

thing    to   another.   Tr.   March   20,   2019   at        25:14-17.    Defendants

contend that the existing caselaw shows that the phrase is a term

of art that refers to the standard for obviousness in the context

of prior art. Id. at 25:25-26:8. Even assuming this is right, that

does not help defendants. 3 The very nature of "prior art" is that

it is a separate invention that renders obvious a future invention.

If the phrase "upgrades,        enhancements or natural evolutions" is



3
  Although it is not material to the disposition of this motion, the
Court does not believe this is an accurate characterization of the
caselaw. A search for the phrase "natural evolution" on Westlaw yields
only two Federal Circuit and two Supreme Court decisions. Of those four,
three do not use the phrase in the context of prior art. In the last,
State Indus., Inc. v. Rheem Mfg. Co., 769 F.2d 762 (Fed. Cir. 1985), the
Federal Circuit quoted the district court as using the phrase "natural
evolution," and noted that "[w)hile the district court's reference to
the 'natural evolution' may have been unfortunate if intended as a new
standard of patentability, which we think it was not, in the ultimate
legal analysis it was harmless." Id. at 7 63. Contrary to defendants'
argument, then, it does not appear that either the Federal Circuit or
the Supreme Court have ever endorsed "natural evolution" as a formulation
for discerning the existence of prior art.


                                       10
intended to signal something like an obviousness inquiry, then it

clearly does     apply to at      least    some new products,            contrary to

defendants' argument.

     Finally, defendants argue that, even if their interpretation

is not correct,      the Court should not deem the contract language

ambiguous      because      ambiguity     requires          competing      reasonable

interpretations,      and     Sony's    proffered       interpretation        is   not

reasonable.    Tr.   March 20,    2019 at       31:3-8.      The Court disagrees.

Sony's interpretation may be so broad as to be unreasonable in the

context   of   the   entire    contract;       but    the   Court   need    not,   and

therefore does not,      decide that issue now.              For there is still a

range of meaning that         could be given to             the phrase     "upgrades,

enhancements or natural evolutions" between the parties' extremes.

The phrase might, for example, apply to some but not all of Sony's

new phones, depending on how closely related the new product is to

a pre-March 31, 2015 phone.

     The Court therefore concludes that the language at issue is

ambiguous.     Defendants argue that,          if the language is ambiguous,

the doctrine of contra proferentem means that the term should be

read against Sony, as the party that introduced the phrase.                        Def.

Mem. 18. Defendants rely on a selection of prior drafts of the PLA

that the parties exchanged during negotiations.

     The Court is not persuaded that contra proferentem has any

substantial     weight   in   this     case,    for   two    reasons.     First,    the

                                         11
doctrine is weaker in a case like            this~    where two sophisticated

parties bargained over a series of draft agreements.                    Indeed,     the

PLA itself recites that it was "voluntarily and mutually agreed

upon after intensive negotiations." Moore Dec. Exh. 1                   ~   7.10.

     Second,     and    more   fundamentally,              defendants       have    not

demonstrated that Sony was,      in fact,          the party who drafted the

pertinent phrase. Defendants rely on a March 29, 2015 email from

Sony that included a redlined draft of the PLA in which the phrase

"upgrades, enhancements and natural evolutions" was added to the

definition of "Sony Products." McBride Deel. Exh. H. But a comment

attached to the phrase states that Sony "mentioned the                       'natural

evolutions'    concept" in the parties'            first    conference call,        and

Saint Lawrence "included it in [its] 24 March draft." Id. Moreover,

in an earlier draft, it appears that Sony deleted the predecessor

language, which was "any natural extensions, error corrections, or

updates to such Sony Products." McBride Deel. Exh. I.

     Sony points out,      moreover,        that   this evidence of drafting

history is incomplete. Sony Reply Mem. Supp. S.J. 8 n.3. The Court

agrees.   Without the context of the prior discussions and drafts

referenced by defendants'      exhibits,       the Court is not willing at

this time to conclude that Sony was the exclusive drafter of the

pertinent phrase.      Contra proferentem therefore does not                  resolve

the ambiguity.




                                       12
        It    is true that "[e] ven where some ambiguity lurks in the

language of the contract, a court may still construe the contract,

if it can do so without reference to extrinsic circumstances or

evidence." Brass v. American Film Tech.,                      Inc.,    987 F.2d 142, 148

(2d Cir.       1993).     But because the PLA is ambiguous on this point,

extrinsic evidence may be consulted to determine its meaning, which

is a question of fact rather than law. See Revson, 221 F.3d at 66.

It would therefore be inappropriate to definitively construe the

meaning        of   the        phrase      "upgrades,      enhancements         or     natural

evolutions" based on this incomplete record.                        See Brass,        987 F.2d

at 150       ("When what the parties intended cannot be definitely and

precisely gleaned from a reading of the contract,                          they should be

afforded an opportunity to present extrinsic evidence to establish

their        intent.")         (internal     quotation       marks)      (quoting       Seiden

As socs . ,    Inc . v . AN C Ho 1 dings ,      Inc . ,   95 9 F . 2d 42 5 ,   43 0   ( 2 d Ci r .

1992)). Once discovery is complete, the parties may, if they wish,

ask the Court to construe the contract based on a full record.

        Accordingly,       Sony's motion for partial summary judgment                          is

denied. The Court declines ECT's invitation to offer a definitive

construction of the contract at this stage. The Clerk of the Court

is directed to close document number 73 on the docket of this case.

        SO ORDERED.

Dated:          New York, NY

                April    tj,    2019                        JED S. RAKOFF, U.S.D.J.

                                               13
